Citation Nr: 1309392	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a left below-the-knee amputation that was performed at a Veteran Affairs Medical Center (VAMC) in September 2002.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound. 

3.  Entitlement to a total disability rating based individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Veteran served on active duty from January 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  A transcript of his testimony is of record.

The Board remanded the claims on appeal to the Originating Agency in August 2012 for further development.  The file has now been returned to the Board for further appellate review.

  
FINDINGS OF FACT

1.  The Veteran does not have disabling residuals of his left below-the-knee amputation that are proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment, or by an event not reasonably foreseeable.  

2.  The Veteran has one service-connected disability rated as 10 percent disabling and three service-connected disabilities rated as noncompensably disabling; his combined evaluation for service-connected disabilities is 10 percent.

3.  The Veteran's service-connected disabilities do not render him housebound or establish a factual need for aid and attendance, and do not render him unable to obtain or maintain gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left below-the-knee amputation are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2012).

2.  The criteria for SMC based on the need for the regular aid and attendance of another person or at the housebound rate are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2012).  

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Complete notification in this case, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in November 2006, which also addressed the elements required to show entitlement to compensation under 38 U.S.C.A. § 1151, entitlement to TDIU and entitlement to SMC.  The Veteran had ample opportunity to respond prior to issuance of the February 2007 rating decision on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the Veteran has identified as having potentially relevant records.  Social Security Agency (SSA) disability records are also on file.  

The law specifically prohibits the use of quality assurance records in a claim benefit determination; see 38 U.S.C.A. § 5705.  However, per VAOPGCPREC 1-2011 the Duty to Assist requires the adjudicator to request quality assurance records from the Veterans Health Administration (VHA) and, if VHA denied access, to appeal such denial to the VA Office of General Counsel.  VAOPGCPREC 1-2011 (April 19, 2011); Hood v. Shinseki, 23 Vet App (2009).  In this case, the Originating Agency requested quality assurance records from the VA medical center in question, and was notified by the Risk Management Coordinator of that facility that no incident reports were identified.  This is consistent with VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  In sum, there is no indication that quality assurance records were generated or, if they were, that they still exist.  VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Board previously reviewed the file and determined additional medical examination and opinion should obtained, which was accomplished by examination in November 2012.  The Board has reviewed the examination report and finds the Originating Agency substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Compensation under 38 U.S.C.A. § 1151

Applicable Legal Principles

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran asserts that a left below-the-knee amputation (BKA) at a VAMC in September 2002 was performed consequent to "botched" medical treatment by VA.  He also asserts that post-amputation treatment was "botched" and resulted in residuals of staph infection, spots on the lungs and damage to the heart and brain.

A VA history and physical (H&P) examination dated May 2, 2000, shows the Veteran was involved in a motor vehicle accident in December 1999 in which an automobile ran a red light and struck the Veteran's motorcycle broadside.  The Veteran sustained a multiply comminuted left tibia/fibula fracture that still had no sign of healing five months after the injury.  The Veteran had previously been treated at Parkland Hospital but was requesting transfer to VA for financial reasons.  X-rays confirmed multiple comminution of the tibia with no sign of healing callus.  It was recommended the Veteran undergo grafting and possible nerve stimulator. 

On May 10, 2000, the Veteran underwent posterior iliac grafting to the left tibial nonunion site, performed by VA.  He apparently tolerated the procedure well and was discharged on the second postoperative day. 

VA orthopedic outpatient follow-up notes in October 2000 and December 2000 state the Veteran wanted to continue current management with external fixation, rather than amputation, in hope the leg would eventually heal.  X-rays showed adequate alignment and some bone formation.  The Veteran was noted to have an extensive history of smoking three packs per day (now down to one pack per day); he was urged to quit smoking.      

VA orthopedic follow-up notes in 2001 show that in February the fibula fracture appeared to be well-healed but there was little or no healing of the tibia fracture.  An orthologic bone stimulator was placed in March, which reduced the pain at the fracture site; the surgeon advised the Veteran that if the leg failed to heal in the next few months he should consider amputation because the situation had already continued for one and one-half years.  In June the Veteran complained of infection in the pin sites and increased pain; the Veteran requested amputation, stating he did not want to deal with any more procedures on the leg.  In July the Veteran requested BKA, and the surgeon agreed that amputation might be the best treatment; amputation was accordingly scheduled for August.  In October the Veteran again requested amputation.  

VA orthopedic follow-up notes in 2002 show the Veteran presented in January expressing frustration about the non-healing of his fracture and concern as to whether amputation was still required; it was determined that placement of an intramedullary (IM) rod might be an alternative to amputation, although there were no guarantees.  The Veteran underwent IM nailing in March; post-surgical treatment notes show the Veteran went outside to smoke even though he had signed a prior agreement to stop smoking to prevent non-union.  In May the IM rod was still well-positioned in the tibia but the surgeon expressed concern that the distal tip of the IM rod was getting precariously close to the articular surface; it was decided to do nothing for the time being but consider eventual removal of the locking screw.  In July the Veteran agreed to exchange nailing, which was scheduled for August.  

The Veteran had VA surgery for exchange nailing of an IM rod in the left tibia, performed on August 14, 2002.  The surgeon noted history of an open tibia/fibula fracture suffered in a high-speed motor vehicle accident two year previously.  The previous IM nailing had appeared to create a union, but the Veteran continued to complain of ankle pain, and X-rays showed that the fracture collapsed and caused the distal portion of the IM nail to encroach on the ankle joint, which was why exchange nailing had been recommended.  Exchange nailing was performed, and the Veteran appeared to tolerate the procedure well.

A VA H&P on August 20, 2002, states the Veteran continued to have pain and non-union after the most recent surgery and requested BKA.  The risks and benefits were explained to the Veteran, and he stated he wished to proceed with the surgery.  

On September 4, 2002, the Veteran underwent a left BKA at VA.  The operative report states the Veteran had undergone multiple operations for a grade 3 open tibia fracture including external fixation and posteriolatereal bone graft IM nailing, but the tibial shaft fracture had not healed.  The Veteran was requesting BKA to allow him to return to work and get on with his life (the Veteran stated he had not been able to work since his injury).  The risks, benefits and alternatives were discussed with the Veteran, and the Veteran signed an informed consent to surgery.  BKA was performed, and the Veteran appeared to tolerate the procedure well.

On September 5, 2002, the Veteran complained of severe post-operative pain not responding to medication; otherwise there were no indications of infection or other complication.  By September 9 he had no complaint of pain.  He was discharged home on September 10.  

A VA surgical follow-up note dated October 9, 2002, shows complaint of "phantom pain" in the missing limb but no sign of infection or other complications.

On October 19, 2002, the Veteran presented to the VA emergency room complaining of pain and drainage in his amputation site.  The attending physician determined the Veteran had not been complying with postsurgical care instructions to perform wet-to-dry dressing changes twice daily with saline solution, because he thought the saline was causing the wound to smell bad; instead the Veteran had been putting betadine and mercurochrome on the wound.  The Veteran was warned to stop using betadine and mercurochrome, to stop constantly manipulating the wound with ungloved hands, to stop constantly rubbing the stump on bed sheets, and to stop smoking.  The Veteran was urged to perform dressing changes as prescribed and to handle the wound only with clean, gloved hands.

On November 5, 2002, the Veteran presented complaining of intolerable pain since surgery; he also complained of foul odor and increased drainage from the wound site and recent history of fevers.  Clinical examination showed a soupy ulcer on the incision site with surrounding erythematous skin, although without a foul odor.  The clinical impression was probable wound infection.  The clinician wanted the Veteran to be admitted for intravenous antibiotics, but the Veteran refused.  The Veteran was placed on oral antibiotics.

A VA H&P on November 14, 2002, states the Veteran presented with foul-smelling drainage from the wound site.  Although he was not felt to have an active infection, he had a bed of necrotic tissue around the wound and issue of a wound vacuum for home use was recommended.  The wound on examination was heavily necrotic and foul-smelling, erythematous and very tender to the touch.  It was noted that heavy debridement would be required before a vacuum could be emplaced.   

On November 20, 2002, the Veteran underwent revision and debridement of the surgical stump.  The Veteran was noted in the operation report to have been "fairly noncompliant" with wound care therapy in that he continually put solutions on the wound that were not recommended.  During surgery, blood pressure support was required via intravenous (IV) aggressive fluid resuscitation.  Due to fluid resuscitation, and history of renal insufficiency, anemia and possible impending sepsis, the Veteran was taken to the surgical intensive care unit (SICU) and intubated postoperatively.  The clinical impression was acute renal failure (ARF), likely from urinary retention, and intraoperative hypotension likely from induction and maintenance of anesthesia.  However, the Veteran was stable when he arrived at SICU.  When the Veteran awoke his pressure was normal and he was extubated without incident.

A left knee swab on November 21, 2002, was positive for the methicillin-resistant Staphylococcus aureus (MSRA) virus.

A VA infectious diseases treatment note on November 25, 2002, states the Veteran was found to be positive for MRSA and dermabacter hominis (D hominis) viruses. A regimen of oral antibiotics was recommended to cover both pathogens.

A VA orthopedics note on December 3, 2002, states the Veteran had a formal revision and closure on November 21 and was kept in-house until he left against medical advice (AMA); he now presented for follow-up.  Examination of the wound showed no evidence of infection or dehiscence.  The clinical assessment was status post left BKA revision and MRSA infection.

Examination of the wound on December 17, 2002 showed no evidence of infection or dehiscence.

A VA infectious diseases note on February 5, 2003, states the MRSA appeared to have resolved.  The Veteran's current complaint of cough was felt to possibly be related to cancer.  Chest X-ray showed a right lung mass possibly consistent with cancer or pneumonia, but the Veteran refused admission because he said he was "allergic" to the VA hospital.

A VA pulmonary note on March 4, 2003, states the Veteran previously showed evidence of MRSA infection in the BKA stump but had left the hospital AMA and on oral antibiotics.  He was treated for a time on oral antibiotics but continued to have stump pain and also developed intermittent fevers, chills, anorexia, malaise and chronic unproductive cough.  The Veteran was now referred to the pulmonology clinic for evaluation of his recent abnormal chest X-ray.  The pulmonologist stated a concern that the Veteran's MRSA had been inadequately treated and that the Veteran had developed bacteremia in the lungs and persistent infection in the stump area.  

A VA H&P note dated March 6, 2003, states the Veteran had developed multiple pulmonary nodules and that the Veteran may also have developed endocarditis from his BKA stump.  However, there was also a possibility the Veteran may have developed secondary metastatic cancer.  
   
A VA pulmonary follow-up on March 18, 2003, states the Veteran had been found to have probable vegetations in his aortic valve.  He was discharged for home treatment with IV antibiotics; diagnosis was endocarditis and lung abscesses.

A VA infectious disease treatment note on April 9, 2003, states an opinion that the lung abscess that had been noted the previous month was probably due to strep milleri from a dental source rather than hematogenous seeing from the left leg stump, but this theory was rejected by a VA dental consult on April 16.

During VA pulmonary clinic follow-up in July 2003 the Veteran denied current pulmonary symptoms but complained of pain at the site of his amputation.  In December 2003 the VA pain clinic stated the pain at the site of the BKA stump was probably due to neuroma formation at the surgical site.  The Veteran subsequently had a series of injections at the neuroma site for pain management, with some relief but not complete relief.

The Veteran called the VA clinic in July 2004 to find out if his current blood work showed an infection.  He was told his blood work did not show a current infection.

The Veteran underwent neurolysis of peripheral nerves on the neuromas of the stump in November and December 2004.  Neurolysis injections were repeated in January/March/May/August/October/December 2005.  The clinician indicated in December 2005 that cryogenic nerve ablation had been scheduled for the following year.  However, in January 2006 the Veteran declined cryogenic nerve ablation because he had an impending move to another state.

A VA primary care clinic (PCC) noted dated in April 2006 provided an assessment of chronic pain syndrome, left BKA stump (phantom pain, stump pain and neuroma by history).

The Veteran was interviewed by a VA psychologist in May 2006, at which time he complained of anxiety and depression secondary to medical condition and chronic pain associated with the left BKA following a traffic accident.  On examination the Veteran's memory was intact.  The psychologist diagnosed depression not otherwise specified (NOS) secondary to medical condition and possibly exacerbated by recent relocation and adjustment-related depression.

In his claim, received in October 2006, the Veteran stated that he had been treated by VA for complications following a severe leg injury in 2000; complications from an apparently improper surgical procedure resulted in a surgeon's decision to amputate the Veteran's left leg below the knee.  As a result, the Veteran suffered a severe staph infection, spots on the lung, brain damage and continued pain.  The Veteran had been advised that further corrective surgery would be required.

The Veteran had cryoneuroablation of the left saphenous and peroneal nerved by VA in January 2007 with reportedly excellent results.  Repeated cryoneuroablation was planned for those few areas on the stump that were still causing persistent pain.  

The Veteran submitted a Statement in Support of Claim in March 2007 in which he stated his left BKA had been performed due to "botched" treatment for his motorcycle injury.  The Veteran asserted that VA surgeons had assured him the left could be saved by implantation of "pins" but the first "pin" was not suited to the procedure and the second "pin" was improperly placed because the surgeon drilled through the Veteran's ankle; the Veteran was then advised the knee had to be amputated. During amputation the Veteran contracted an infection that was treated for months.  Thereafter, a revision was performed on the stump of the left leg. But the nerves were resected improperly, resulting in subsequent chronic pain.  Also during the revision, the Veteran's heart stopped beating due to interaction of the drugs, with resultant heart damage and memory loss. 
 
The Veteran submitted a Statement in Support of Claim in July 2009 stating that he did not agree to have his left leg removed; he had agreed only to have a "pin" placed, but the surgeon informed the Veteran when he awoke that the wrong pin had been emplaced and would have to be removed.  When the surgeon attempted to put in the second pin the surgeon drilled into the ankle.  As a result, the leg had to be removed.  The Veteran stated he was currently pursuing a tort claim against VA for medical malpractice.

The file contains a packet under a cover form entitled Claim for Damage, Injury or Death, signed by the Veteran in February 2010.  In the form, and in attached statements, the Veteran essentially asserts entitlement to tort damages because the VA surgeon who performed the surgery to install the IM rods (which the Veteran calls "pins") was allegedly not properly trained to perform such surgery, as evidenced by the Veteran's continued problems after surgery.  Thus, he asserts VA was negligent in allowing an unqualified surgeon to operate.  (In a cover letter, the VA Regional Counsel stated the purported tort claim had been reviewed and closed.)

The Veteran testified before the Board in November 2011 that after his motorcycle accident in 1999 he had VA surgery in which the wrong pin was installed.  Subsequent corrective surgery "ruined" the rest of his leg.  Also, during the Veteran's hospitalization at VA he acquired sepsis because the hospital was not properly cleaned; the sepsis began in the leg and then spread throughout his body.  Because of the sepsis he eventually had a stroke, with resultant heart residuals.    
 
The file contains an Independent Medical Expert (IME) opinion, prepared in April 2012 by a physician who is an Assistant Professor at a major university medical center and specialist in sports medicine (orthopedic injury).  The IME reviewed the complete medical record regarding the Veteran's motorcycle accident in December 1999 and subsequent VA surgery in May 2000 (bone graft), March 2002 (left tibia nailing and mid-shaft partial fibulectomy), August 2002 (removal of IM tibial nail) and September 2002 (left BKA). The IME also reviewed the post-BKA treatment provided by VA, in detail.  

The IME stated that from his assessment of the medical records he did not see any residual disability due to the left BKA.  The first evidence of infection was at least one month after the BKA was performed, and the infection was appropriately treated after it was detected.  There was a question of possible endocarditis as well as a pulmonary issue, but these issues were resolved with appropriate treatment.  There is no evidence of osteomyelitis.  The Veteran has been treated for chronic stump pain, to some benefit although he may still have some subjective stump pain.  The IME saw no evidence of any damaged heart valves or memory loss due to treatment from the BKA.  

The IME stated the treatment afforded by VA regarding the Veteran's left tibia non-union was appropriate.  The bone-grafting procedure and IM rod fixation and removal were all appropriate measures in an attempt to create a union at the fracture site.  The failed bone grafting procedure was not the result of carelessness, negligence, lack of proper skill or error in judgment; the same is true of the left BKA.  The Veteran had suffered a significant Grade 3 open tibia and fibula fracture and he smoked cigarettes extensively; the significant trauma at the initial injury as well as his smoking status impacted the chance for the tibia to heal.

The IME also stated the Veteran's staph infection was not the result of carelessness, negligence, lack of proper skill or error in judgment.  The BKA was performed in standard fashion, and the treatment provided after the infection was detected was appropriate.  Further, it appears from the record that the Veteran was noncompliant during this phase of his treatment.  Statistics show an infection rate of approximately 6 percent in BKAs.  Also, the infection resolved with appropriate treatment, without residual disability.

In regard to the decision to perform a BKA, the IME stated statistics show a 5 to 15 percent delayed amputation rate for Grade 3 open tibia fractures.  All the procedures performed on the Veteran after the initial injury (to include the BKA) were elective procedures and were discussed with the Veteran prior to the procedures.  Also, pain is not unusual after an amputation.  Statistics show an 8 to 10 percent incidence of phantom pain; in some cases this is a lifelong phenomenon while in others it resolves within two years of the amputation.  Attempts were made to treat the Veteran's chronic pain with various procedures.  The Veteran's residual pain and phantom pain did not result from carelessness, negligence, lack of proper skill or errors in judgment.        

The Veteran had VA examination for aid and attendance/ housebound in November 2012, performed by a physician who reviewed the claims file.  During examination the Veteran's housemate stated the Veteran was forgetful regarding paying his bills on time, but that otherwise the Veteran had good memory for all other aspects of daily life.  During interview the Veteran was able to give an account of his medical history and other details of his daily life.  The examiner also noted the Veteran's contention that treatment at VA was faulty because "the machine was dirty, the doctor put the worn pin in, they had to take my leg off because of the machine, and then they had some dirt in it from doing that and they got me very sick, by bp [blood pressure] went down to 35 over 36, they had a thing inside me for a year, went up to my heart for a year, and every day they almost killed me."  The examiner stated it was ironic the Veteran had continued to seek medical care from his VA physicians for over 10 years despite his disparaging remarks about those physicians.  Extensive and detailed review of the claims file regarding the Veteran's left leg failed to substantiate the Veteran's impressions.  The examiner expressed extreme incredulity, sadness and astonishment that the Veteran could make such assertions, given the excellent care the Veteran was provided by VA physicians in pulling him through multiple medical problems. 

The VA examiner notes the initial injury in December 1999 was an open fracture, meaning the skin barrier was broken and the site was at increased risk for contamination and infection.  The Veteran hampered the healing process by continuing to smoke and by continually using solutions into the wound that were not recommended.  In the examiner's opinion, the Veteran's VA physicians had provided care that was excellent, thoughtful, closely monitored and expert beyond to call of duty (noting the attempt to save the leg by IM nailing and the prophylactic excision of an ingrown toenail).  The cause for the Veteran's non-healing fracture and eventual need for amputation induced his persistent smoking history, lifestyle and physical condition at the time (the Veteran was noted to have elevated glucose and to be HIV positive); all these factors, including noncompliance with wound care instructions, also impacted wound healing adversely.  

In regard to staphylococcus, the VA examiner stated the bacteria is a common inhabitant of the nose lining and skin of normal healthy humans, and it is estimated that 25-30 percent of humans are long-term carriers of the bacteria; it normally does not cause any infection unless there is an opening in the skin that allows these organisms to gain entry into the body.  Once the protective barrier is breached the organisms cause infection, especially in a person with low immunity.  There is no indication in this case that the VA surgeons caused the Veteran's infections; otherwise there would have been multiple cases at the time and a hospital-wide alert to shut down the surgical/operative units.

In regard to neuromas, the VA examiner stated these are the result of normal nerve regrowth during the healing process.  The etiology of residual limb pain from neuromas appears to be due to cross-talk between nerves, which results in extreme sensitivity of the axonal sprouts of the neuroma to mechanical and chemical stimuli.  It is not an unexpected or rare occurrence after an amputation.

The VA examiner stated in summary that the Veteran's unfortunate left leg condition (non-healing fractures after the severe accident, unsuccessful attempts to save the leg, eventual BKA, stitch abscess and neuroma formation) was beyond human control.  Instead of falsely blaming his physicians, the Veteran should be thankful for their efforts.  While it is understandable for individuals to try to fix the blame on someone else for less-than-perfect results, the objective record in this case proves just the opposite of the Veteran's claim, in the examiner's opinion.     
 
On review, the evidence shows the Veteran underwent multiple surgeries at VA and that after completion of such surgeries he has had continued chronic subjective pain.  However, to show entitlement to compensation under 38 U.S.C.A. § 1151, those residuals must be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment, or by an event not reasonably foreseeable.  In this case, such causation is not shown.

The question of whether medical treatment was or was not appropriately performed in a given situation is a medical question, as is the question of whether an outcome would have been different had the treatment been different.   The file contains two medical opinions - one by the IME in April 2012, and one by the VA examiner in November 2012 - that both assert that there was no negligence or other fault on the part of VA in regard to the treatment provided to the Veteran for his left leg problems.  Both opinions are based on extensive review of the records, examination of the Veteran and citation of medical treatises, and both opinions are supported by detailed clinical rationale; thus, both opinions are fully compliant with Nieves-Rodriguez, 22 Vet. App. 295.  Further, these opinions are not controverted by any other medical opinion of record.

In regard to events not foreseeable, the fact of a BKA was foreseeable, and in fact the evidence shows that amputation was discussed as an option months before it was actually performed (at the Veteran's request).  As detailed by the VA examiner, postoperative infection is a foreseeable event and in any case did not result in disabling residuals.  The VA examiner also showed that pain after amputation is a foreseeable event.

The Veteran has raised the question of informed consent, in that he asserted in July 2009 that he had not agreed to amputation of his leg, but rather that amputation was forced on his due to the "botched" IM emplacement surgeries.  This account is inconsistent with the record, which clearly shows the Veteran had requested elective amputation as early as June 2001, and again in July and October 2001, all of which dates were prior to the first IM surgery.  The first IM rod was emplaced in March 2002 in an attempt to save the leg, and an exchange was performed in August 2002.  The Veteran thereafter requested amputation, which was performed in September 2002.  Thus, the record clearly shows that amputation was an option the Veteran had actively pursued prior to the IM surgeries of which he now complains, and that in fact he affirmatively requested amputation in September 2002.  

The Board acknowledges the Veteran's testimony and his correspondence to VA in which he complains of "botched" treatment over the years by various VA providers who allegedly performed surgery improperly (installation of improper IM hardware in March 2002 and faulty surgical technique in August 2002) and allegedly caused him to contract a debilitating infection during or after BKA in September 2002.  The propriety of medical treatment is a medical question; as a layperson, the Veteran is simply not competent to opine as to medical etiology or render medical opinions.  Jandreau.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Id.  As noted above, the competent and uncontroverted medical opinions in this case agree that there was no negligence or fault on the part of VA in providing the treatment cited by the Veteran. 

In sum, based on the evidence and analysis above, the Board has found the Veteran has additional disability in the form of chronic subjective pain resulting from medical treatment provided by VA.  However, under current regulations, compensation under 38 U.S.C.A. § 1151 requires that such additional disability be the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.  Because that element is not found, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Entitlement to SMC

Applicable Legal Principles

SMC is payable where a veteran has a service-connected disability or disabilities that render him so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.350(c).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.  

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).





Evidence and Analysis

The Veteran is service-connected for low back strain, rated as 10 percent disabling; tinea cruris and pedis, rated as noncompensable; urethritis, rated as noncompensable; and, a laceration scar on the left ankle, rated as noncompensable.  

In his claim, received in October 2006, the Veteran stated he was requesting aid and attendance because he had been "quite limited in his ability to care for his personal needs" since VA performed a left BKA in September 2002.  

The Veteran submitted a statement in March 2007 in support of his request for aid and attendance in which he reported he was able to walk short distances, but only with a cane or other support.  He reported he was able to feed himself, care for the needs of nature and sit up; he denied being confined to his bed.  He denied being blind.    He reported he was not able to be away from his home for more than one day without assistance.  
 
The Veteran testified before the Board in November 2011 that he "pretty much" needs somebody to help him dress, bathe and eat.

The Veteran had VA examination for aid and attendance/ housebound in November 2012, performed by a physician who reviewed the claims file and noted the Veteran was apparently living at home, with a housemate.  The examiner stated the Veteran was not permanently bedridden, was not currently hospitalized and was able to travel beyond his current domicile.  The Veteran stated he was able to drive on a limited local basis, but usually his housemate did the driving.  The Veteran endorsed being able to perform his own hygiene and cook his own meals.  The Veteran reported using a wheelchair in the house for convenience because his prosthetic left leg was painful if worn all day.  The Veteran's friend, who accompanied the Veteran, stated the Veteran occasionally needed help to rise from bed; he also needed reminders to pay his bills on time but otherwise his memory was good for aspects of daily life.  The examiner stated the Veteran was able to protect himself from daily hazards/dangers and able to perform all self-care functions.  During examination the Veteran was able to apply and remove his prosthesis independently; he was able to walk independently for several hundred yards with the use of a cane.  The Veteran had no restrictions on his ability to leave the house.  The Veteran had better than 20/500 vision.  The Veteran was mentally capable of handling his own affairs.  

The examiner stated the Veteran is not helpless or so nearly helpless as to require the regular aid and assistance of another person.  The Veteran is independent with self-care (hygiene, showers, toileting, feeding, dressing and undressing), transfers and mobility.  The Veteran can drive and cook for himself.  The Veteran had some problems with speech (frustration with finding the right words) and needed reminders to pay his bills on time (per the Veteran's friend the Veteran was aware of the bills and able to track and pay them, but simply forgot to mail them out; this was being resolved by setting up automatic payments).  The Veteran would be at a disadvantage if he had to defend himself from a physical attack (such as a burglar) and, although able to drive and shop for food, would need help carrying heavy groceries.  The Veteran's friend stated the Veteran needed occasional help with home repairs, but this was also true of able-bodied persons. 

On review, the Veteran has based his claim for aid and attendance/housebound status on impairment based on his left leg condition, but as this is not a service-connected disability it cannot serve as a basis for SMC.  The Veteran has not asserted, and medical examination fails to show, that his actual service-connected disabilities cause him to be functionally housebound or functionally in need of regular aid and attendance of another person.

Based on the evidence and analysis above the Board finds the criteria for SMC are not met; the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





Entitlement to a TDIU

Applicable Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The Board must address referral under 38 CFR § 3.321(b)(1) only in cases where the issue is expressly raised by the claimant, or the record before the Board contains evidence of "exceptional or unusual circumstances" indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  Section 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

Evidence and Analysis

As noted above, the Veteran is service-connected for low back strain, rated as 10 percent disabling; tinea cruris and pedis, rated as noncompensable; urethritis, rated as noncompensable; and, a laceration scar on the left ankle, rated as noncompensable.  The Veteran's combined evaluation for service-connected disabilities is 10 percent.

The Veteran does not meet the schedular threshold for a TDIU under 38 C.F.R. § 4.16(a).  However, the Board must consider whether referral for extraschedular consideration is warranted under 38 C.F.R. § 4.16(b).  

The RO issued a rating decision in October 2002 that granted the Veteran a nonservice-connected pension based on a determination that he was rendered permanently and totally disabled due to his hypertension, chronic back condition and left below-the-knee amputation.  The fact of his unemployability is accordingly not in dispute.  (Of note, the Veteran reported to a VA surgeon in September 2002 that he had not been able to work since he injured his left leg in a motor vehicle accident in 2000).

SSA disability records show the Veteran was awarded disability benefits for left tibial non-union by a decision issued in April 2003.  The disability was awarded effective from December 1999.

In his claim, received in October 2006, the Veteran stated he had been unable to work since VA performed a left BKA in September 2002.  

The file contains a treatment note by a VA physician dated in December 2006 stating the Veteran had not been employed since 1999 and was not able to work subsequent to that accident and the loss of his limb.  The physician stated an opinion that the Veteran was 100 percent disabled from his chosen profession of automotive technician/heavy equipment operator.

In his NOD, dated in August 2008, the Veteran asserted he was unable to pursue his occupation as mechanic due to constant pain and inability to stand, which resulted from "botched" surgery by VA.

The Veteran testified before the Board in November 2011 that he has been unemployable since 1999 because of disabilities caused by the VA surgery on his left leg.

The Veteran had VA examinations of the spine, skin and genitourinary system in November 2012, performed in response to his claim for TDIU based on service-connection disabilities.  The examiner, a physician, reviewed the claims file.

In regard to the spine, the examiner noted the Veteran's in-service low back strain did not prevent him from working as an automotive mechanic/heavy equipment operator after separation from service.  The Veteran had a workplace injury in 1986 that resulted in a herniated nucleus pulposus (HNP), although he was able to return to work after that accident; he had not worked since his motorcycle accident in 1999.  The Veteran complained of current back pain but denied associated bowel or bladder problems.  The examiner performed a clinical examination of the spine and noted observations in detail.  The examiner stated the Veteran's thoracolumbar spine disability did not impact his ability to work.

In regard to the skin, the examiner noted the left ankle scar is no longer for consideration since the Veteran long since had a left BKA.  The Veteran's tinea cruris and pedis of the remaining right foot was being treated with topical ointments and medications and did not impact his ability to work.

In regard to the genitourinary system, Veteran endorsed urethritis in service (for which he has current service connection) but he denied any current urethritis treatment or symptoms.  He denied increased frequency or urination or difficulty with urination and denied incontinence.  The examiner stated the Veteran's condition of the bladder or urethra did not impact his ability to work.

In sum, the VA examiner stated the Veteran's service-connected disabilities alone, without regard to his age or the impact of any nonservice-connected disabilities, should not render him unable to secure or follow a substantially gainful occupation.  The Veteran's low back disability had not prevented him from working in his chosen field until he was disabled by a motorcycle accident in 1999.  There was no objective evidence of current urethritis, scar or tinea pedis/cruris, and even if those conditions were present they would not be functionally disabling.

Review of the evidence shows the Veteran is unemployable.  However, the medical evidence of record in the form of the VA examination in November 2012 shows that unemployability is not due to his service-connected disabilities, singly or in aggregate.  In that regard the Veteran himself does not contend that he is rendered unemployable by his service-connected disabilities, but rather has related unemployability to his left leg disorder (nonunion of the tibia and resultant BKA). He has already been granted a nonservice-connected pension for that disorder; because the disorder is not service-connected TDIU cannot be considered.  In that regard, each of the Veteran's service-connected disabilities has been examined and found not impair the Veteran's employability, so extraschedular consideration under 38 C.F.R. § 4.16(b) is not for consideration.

Based on the evidence and analysis above the Board finds the criteria for TDIU are not met; the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a left below-the-knee amputation that was performed at a Veteran Affairs Medical Center (VAMC) in September 2002 is denied.

Entitlement to SMC based on the need for aid and attendance of another person or on housebound status is denied.

Entitlement to a TDIU is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


